
	

114 HR 3036 : 9/11 Memorial Act
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3036
		IN THE SENATE OF THE UNITED STATESFebruary 10, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To designate the National September 11 Memorial located at the World Trade Center site in New York
			 City, New York, as a national memorial, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the 9/11 Memorial Act. 2.DefinitionsFor purposes of this Act:
 (1)Eligible entityThe term eligible entity means a nonprofit organization as defined in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) in existence on the date of enactment of this Act.
 (2)MapThe term map means the map titled National September 11 Memorial Proposed Boundary, numbered 903/128928, and dated June 2015. (3)National September 11 MemorialThe term National September 11 Memorial means the area approximately bounded by Fulton, Greenwich, Liberty and West Streets as generally depicted on the map.
 (4)SecretaryThe term Secretary means the Secretary of the Interior. 3.Designation of memorial (a)DesignationThe National September 11 Memorial is hereby designated as a national memorial.
 (b)MapThe map shall be available for public inspection and kept on file at the appropriate office of the Secretary.
 (c)Effect of designationThe national memorial designated under this section shall not be a unit of the National Park System and the designation of the national memorial shall not be construed to require or authorize Federal funds to be expended for any purpose related to the national memorial except as provided under section 4.
			4.Competitive grants for certain memorials
 (a)Competitive grantsSubject to the availability of appropriations, the Secretary may award a single grant per year through a competitive process to an eligible entity for the operation and maintenance of any memorial located within the United States established to commemorate the events of and honor—
 (1)the victims of the terrorist attacks on the World Trade Center, the Pentagon, and United Airlines Flight 93 on September 11, 2001; and
 (2)the victims of the terrorist attack on the World Trade Center on February 26, 1993. (b)AvailabilityFunds made available under this section shall remain available until expended.
 (c)CriteriaIn awarding grants under this section, the Secretary shall give greatest weight in the selection of eligible entities using the following criteria:
 (1)Experience in managing a public memorial that will benefit the largest number of visitors each calendar year.
 (2)Experience in managing a memorial of significant size (4 acres or more). (3)Successful coordination and cooperation with Federal, State, and local governments in operating and managing the memorial.
 (4)Ability and commitment to use grant funds to enhance security at the memorial. (5)Ability to use grant funds to increase the numbers of economically disadvantaged visitors to the memorial and surrounding areas.
 (d)SummariesNot later than 30 days after the end of each fiscal year in which an eligible entity obligates or expends any part of a grant under this section, the eligible entity shall prepare and submit to the Secretary and Congress a summary that—
 (1)specifies the amount of grant funds obligated or expended in the preceding fiscal year; (2)specifies the purpose for which the funds were obligated or expended; and
 (3)includes any other information the Secretary may require to more effectively administer the grant program.
 (e)SunsetThe authority to award grants under this section shall expire on the date that is 7 years after the date of the enactment of this Act.
			
	Passed the House of Representatives February 9, 2016.Karen L. Haas,Clerk
